         Case 18-31618 Document 56 Filed in TXSB on 02/06/19 Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT                                      ENTERED
                                                                                               02/06/2019
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                          §            CASE NO. 18-31618-H5-13
                                                §
SONNIA RODRIGUEZ REYES,                         §
                                                §
                                                §
DEBTOR                                          §            CHAPTER 13

   Order Disallowing Notice of Post-Petition Mortgage Fees, Expenses and
             Charges Filed by Specialized Loan Servicing LLC
                                          (Docket #49)

AT HOUSTON, TEXAS came on for consideration the Notice of Postpetition Mortgage Fees,
Expense and Charges filed by Specialized Loan Servicing LLC and the Chapter 13 Trustee’s
Objection, and after listening to the evidence and all matters presented, the Court does hereby;

       ORDER that the Trustee’s objection is SUSTAINED. The Notice of Postpetition
Mortgage Fees, Expenses and Charges filed on July 31, 2018 appearing as (docket #49) is
DISALLOWED.



              February 06,
                November 01,2019
                             2018
